Citation Nr: 0740247	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  The veteran died in February 2004.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran suffered from testicular cancer, renal cell 
cancer, and metastatic cholangiocarcinoma.

2.  The veteran's death certificate shows the immediate cause 
of the veteran's death to have been metastatic 
cholangiocarcinoma (bile duct cancer).

3.  Exposure to herbicides while serving in Vietnam was 
likely the cause of the cancers that resulted in his death.  


CONCLUSION OF LAW

The cause of the veteran's death can be attributed to 
exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303; 3.304 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cancers from which the 
veteran died developed as a result of the veteran's exposure 
to the herbicide Agent Orange in Vietnam.  The veteran served 
on active duty in the Republic of Vietnam during the Vietnam 
War, and is therefore presumed to have been exposed to 
herbicide agents.  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any form 
of cancer.  In January 2004 the veteran was service connected 
for diabetes mellitus type II associated with presumed 
herbicide exposure in Vietnam.  However, the cause of the 
veteran's death was not related to his service-connected 
diabetes mellitus type II.
 
The veteran's death certificate shows that he died in 
February 2004 at the age of 57.  It listed the immediate 
cause of death as metastatic cholangiocarcinoma (bile duct 
cancer). 

Review of the veteran's medical records reveals that he was 
diagnosed with seminoma of the right testicle during 1988.   
He underwent surgery for a right orchiectomy followed by 
chemotherapy and radiation therapy.  In February 1999 he was 
diagnosed with left renal cell carcinoma, invading the renal 
capsule, and he underwent a radical nephrectomy.  In June 
1999 obstructive jaundice from common bile duct 
cholangiocarcinoma with hepatic metastases was diagnosed.  
The veteran underwent a cholecystectomy with biliary stent 
procedure.  In December 2003 the veteran's condition was 
failing.  A computed tomography (CT) scan showed a liver mass 
and ascites.   

While he was still alive, the veteran filed a claim of 
service connection for cancer of the testicle, kidney, bile 
duct, colon, esophagus and stomach.  By a November 2002 
decision, the RO denied service connection because none of 
the conditions were listed as cancers subject to presumptive 
service connection due to exposure to herbicides in Vietnam.  

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542,
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
direct causation, a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Generally, in order to prove "direct" service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In connection with her March 2004 claim of service connection 
for the cause of the veteran's death, the appellant filed a 
February 2004 letter opinion from the veteran's private 
oncologist, Dr. R.G.  He stated that the veteran was 
diagnosed with recurrent metastatic cholangiocarcinoma that 
had metastasized to the liver.  He noted that the veteran had 
a complicated medical history, which had included testicular 
cancer, renal cell cancer, iron deficiency anemia, diabetes, 
and cholangiocarcinoma.  Dr. R.G. noted that the veteran had 
been stationed in Vietnam and was exposed to Agent Orange 
during that time.  He said that it was extremely unusual for 
one individual to have had testicular cancer, renal cell 
cancer, and cholangiocarcinoma.  He opined that, given the 
veteran's exposure to Agent Orange and its known toxicities, 
the malignancies and their potential relation to Agent Orange 
exposure could not be ignored.   

In August 2005 the appellant's representative obtained review 
of the veteran's medical history and course with a report and 
opinion from Dr. J.B., a retired board certified specialist 
in internal medicine.  He noted that during 1967 when the 
veteran was in Vietnam more than 5 million gallons of 
herbicide was sprayed over 1.7 million acres.  He included a 
tabulation of locations of spraying, and the locations of the 
veteran's duty and dates as documented in letters to his 
wife, the appellant.  He noted that many of the place names 
described by the veteran were in zones sprayed heavily during 
the Vietnam campaign.  He noted that the veteran served in an 
artillery unit attached to infantry divisions.  The veteran's 
wife said that the veteran had stated that he had frequently 
breathed in a mist, although his unit was never sprayed on 
directly by an aircraft.

Dr. J.B. noted that the veteran's medical records showed that 
he had consulted a urologist as early as 1969 (he was 
discharged from service in November 1967) because his wife 
was unable to conceive.  He was found to have a low sperm 
count.  Dr. J.B. noted that, in the absence of the usual 
causes of hypospermia, toxicity from occupational exposure to 
dichlorophenoxyacetic acid, a major component of Agent 
Orange, could be suspected.  That compound had been 
demonstrated to impair spermatogenesis and cause permanent 
damage to the germinal epithelium, and that effect had been 
demonstrated clinically.  Dr. J.B. opined that, all 
possibilities considered, it was most likely that the 
veteran's defective spermatogenesis was related to herbicide 
exposure.  

Dr. J.B. continued to describe the veteran's struggles with 
testicular cancer, renal cell cancer, and cholangiocarcinoma.  
He discussed several studies that suggested a link between 
Agent Orange and cholangiocarcinoma.  He noted that he was 
aware that VA awarded compensation to Vietnam veterans who 
developed certain neoplasms (citing examples from Section 
3.309(e)).  He concluded that the veteran's case was so 
complex (testicular dysfunction followed by three different 
cancers) that the standard approach was inadequate.  He said 
that, because of its complexity, the veteran's case demanded 
in-depth consideration, taking into account the factors and 
experimental/epidemiologic evidence he had presented.  He 
opined that it was clearly more likely than not that Agent 
Orange compounds and contaminants exposure played a causative 
role at several crucial points in the veteran's course.  He 
asserted that it was impossible to prove that Agent Orange 
had no serious effect.

The RO subsequently obtained a July 2006 review and medical 
opinion from the Chief Public Health and Environmental 
Hazards Officer, Dr. L.R.D., at VA's main office in 
Washington, D.C.  He noted that the veteran served in Vietnam 
and subsequently developed cancers of the testes, kidney, and 
bile duct.  He stated that the most recent Institute of 
Medicine (IOM), National Academy of Sciences (NAS), report on 
herbicides used in Vietnam, "Veterans and Agent Orange, 
Update 2004," concluded that there was inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and hepatobiliary, 
testicular, or renal cancer (IOM report page 8).  This 
assessment was based on information obtained from extensive 
review of the scientific and medical literature, including 
some studies cited by Dr. J.B.

Dr. L.R.D. further stated that VA by law and precedent gives 
a lot of weight to the IOM findings on health effects from 
exposure to herbicides used in Vietnam.  Therefore, at this 
time, in our opinion it is possible that the veteran's 
testicular, renal, and bile duct cancers with metastases were 
due to exposure to herbicides used in Vietnam, but we cannot 
state that it is likely or at least as likely as not that the 
diseases resulted from such exposure.

The Board first considers whether the veteran's cancers can 
be presumed to have been incurred in service due to the 
exposure to herbicides in Vietnam.  Metastasized 
cholangiocarcinoma (bile duct cancer), the stated cause of 
the veteran's death, is not among the presumptive diseases 
enumerated in 38 C.F.R. § 3.309(e), nor is testicular or 
renal cancer.  As noted above, the Secretary of VA, based on 
a January 2003 report by the NAS, determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).  The July 2006 opinion letter from VA's Chief Public 
Health and Environmental Hazards Officer noted that the 
latest NAS update report for 2004 concluded that there was 
inadequate or insufficient evidence to determine whether an 
association existed between exposure to herbicides and 
herpatobiliary, testicular or renal cancer.  Thus, service 
connection for the cause of the veteran's death due to 
cholangiocarcinoma must be denied on a presumptive basis.

However, regardless of whether a claimed disability is 
recognized under 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e), 
pertaining to herbicide agent exposure presumptive diseases, 
the appellant is not precluded from presenting evidence that 
a claimed disability was due to or the result of herbicide 
exposure.  Brock v Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee v. Brown, supra at 1044-45).

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present case, the Board finds that there is sufficient 
evidence to find, allowing for reasonable doubt, that the 
veteran's cancers were related to his exposure to herbicides 
when he served in Vietnam.  Significantly, the appellant and 
Dr. J.B., based on the veteran's letters to the appellant, 
have presented evidence to show that the veteran as an 
artilleryman served in areas of Vietnam where heavy spraying 
of herbicides occurred, which raises the probability (more 
than a presumption) that he was actually exposed to 
herbicides including Agent Orange.  The appellant had told 
Dr. J.B. that the veteran had stated he had frequently 
breathed in a mist of herbicide.  The veteran's oncologist, 
Dr. R.G., although he did not give a definitive opinion, felt 
there was a connection between the veteran's exposure to 
Agent Orange and his cancers to state that "the malignancies 
and their potential relation to Agent Orange exposure could 
not be ignored."  Dr. R.G. also commented that it was 
extremely unusual for one individual to have had testicular 
cancer, renal cell cancer, and cholangiocarcinoma.  

Dr. J.B. also noted that the veteran had suffered hypospermia 
in 1969, not long after his discharge from service in 
November 1967, which he opined was related to the veteran's 
exposure to herbicides.  Dr. J.B., in his 10 page report and 
opinion with appendices, also noted the complexity of the 
veteran's course of cancers stating that it demanded the in-
depth consideration of the factors and 
experimental/epidemiologic studies that he had presented.  He 
opined that it was clearly more likely than not that Agent 
Orange compounds and contaminants exposure played a causative 
role at several crucial points in the veteran's course.  He 
cited experts who have found that exposure to Agent Orange 
and herbicides was associated with cholangiocarcinoma or was 
a risk factor for developing cholangiocarcinoma.  He noted 
the risk factor of herbicide exposure was present in the 
veteran, but other known risk factors for cholangiocarcinoma 
were not.  He cited a study of employees at a dioxin factory 
in Italy that had exploded, noting a high incidence of 
cholangiocarcinoma that subsequently developed in the 
population.  

While the June 2006 opinion by VA's Chief Public Health and 
Environmental Hazards Officer effectively ruled out 
presumptive service connection, he did allow that it was 
"possible that the veteran's testicular, renal, and bile 
duct cancers with metastases were due to exposure to 
herbicides used in Vietnam . . ."

Therefore, because there is evidence showing that the veteran 
served in areas of Vietnam where there was heavy spraying of 
herbicides including Agent Orange, because there is opinion 
evidence from Dr. J.B. that soon after service the veteran's 
hypospermia likely was caused by his exposure to herbicides 
in Vietnam, because there is well reasoned and documented 
medical opinion evidence from Dr. J.B. that exposure to 
herbicides in Vietnam likely caused the cancer course which 
began in 1988 culminating in the cholangiocarcinoma that was 
the immediate cause of his death, and because VA's Chief 
Public Health and Environmental Hazards Officer has allowed 
for the possibility that exposure to herbicides caused the 
veteran's cancers, the Board finds, allowing for reasonable 
doubt, that service connection for the cause of death is 
warranted.    
           

ORDER

Service connection for cause of death is granted.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


